UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-----------------------------------------------------------------------
                                                                          :
PROCOM SUPPLY, INC.,                                                      :        Case No. 1:13-cv-2665
                                                                          :
                       Plaintiff,                                         :
                                                                          :
vs.                                                                       :        OPINION & ORDER
                                                                          :        [Resolving Doc. 37]
MECHEL LANGNER, et al.,                                                   :
                                                                          :
                                                                          :
                       Defendants.                                        :
                                                                          :
-----------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           On April 24, 2014, the Court entered default judgment against each of the Defendants in this

matter.1 On September 21, 2018, Plaintiff filed—without a corresponding motion or argument—a

Proposed Writ of Continuing Garnishment for Defendant Aharon Mann’s wages earned from a

corporation in Lakewood, Colorado.2

           Based on the face of the proposed writ, the Court seriously doubts that it has jurisdiction

over the Colorado employer and, therefore, will deny Plaintiff’s request.3 If Plaintiff believes the

Court has jurisdiction over the Colorado employer, it can file a motion with the Court that shows

jurisdiction. Alternatively, Plaintiff could register the Court’s original judgment with the United

States District Court for the District of Colorado4 and seek the writ there.

           For the foregoing reasons, the Court DENIES Plaintiff’s requested writ of garnishment.


           IT IS SO ORDERED.


Dated: October 2, 2018                                                        s/         James S. Gwin
                                                                              JAMES S. GWIN
                                                                              UNITED STATES DISTRICT JUDGE

           1
               Doc. 21.
           2
               Doc. 37.
           3
            See Daimler AG v. Bauman, 571 U.S. 117, 137–38 (2014) (holding that, generally, a corporation is only subject
to the general jurisdiction of the courts of the state where it is incorporated or principally conducts business).
          4
            28 U.S.C. § 1963.
